Citation Nr: 0215690	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
removal of the left testicle.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
May 1955.  




This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for removal of the left testicle.  


FINDINGS OF FACT

1.  The veteran was notified of the December 1989 rating 
decision that denied reopening the claim of entitlement to 
service connection for removal of the left testicle by 
letter, and a notice of disagreement was not filed within the 
prescribed time period.  

2.  Evidence received since the December 1989 decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for removal of the left testicle.  


CONCLUSIONS OF LAW

1.  The December 1989 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).  

2.  The evidence received since the December 1989 decision is 
not new and material evidence; the claim of entitlement to 
service connection for removal of the left testicle is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The issue of whether new and material evidence has been 
submitted to reopen the claim may be adjudicated because the 
VA fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA examination, filed several lay 
statements with the RO, and declined the opportunity for a 
hearing.  The RO's July 1955, December 1959, August 1989, 
December 1989, June 1992, January 2000, August 2000, October 
2000, May 2001, and October 2001 letters to the veteran, the 
June 1955, December 1989, and January 2000 rating decisions, 
and the October 2000 and May 2001 statements of the case 
informed the veteran of the applicable laws and regulations, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  In these 
documents, VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies, which include service department records, service 
medical records, and VA medical records, and request medical 
records from the identified private health care providers.  
The veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claim.  

Several new provisions of The Veterans Claims Assistance Act 
of 2000, which redefine VA's obligations with respect to the 
duty to assist and inform the veteran, apply only to claims 
filed on or after August 29, 2001 and do not apply to the 
veteran's application to reopen the service connection claim, 
which was filed in August 1999.  The RO's May 2001 letter 
informed the veteran of the applicable provisions of The 
Veterans Claims Assistance Act of 2000, and the veteran's 
October 2001 statement instructed the RO to immediately 
forward the case to the Board because he had no additional 
medical evidence to submit.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
removal of the left testicle

A June 1955 rating decision denied entitlement to service 
connection for postoperative residuals of removal of the left 
testicle because surgery was performed in service to correct 
a congenitally undescended left testicle, which had totally 
degenerated.  Congenital or developmental defects are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2002).  The June 
1955 rating decision became final because the veteran was 
notified of the decision by letter, and a notice of 
disagreement was not filed within the prescribed time period.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  

The December 1989 rating decision denied reopening the claim 
of entitlement to service connection for removal of the left 
testicle because no new and material evidence had been 
submitted to show incurrence or aggravation of a left 
testicle disability in service.  The December 1989 rating 
decision was based on the evidence of record at the time, 
which included lay statements, formal applications for 
compensation and pension, service department records, service 
medical records, and VA and private medical records.  

In lay statements and May 1955, November 1959, and June 1989 
formal applications for compensation and pension, the veteran 
alleged that he had incurred a left testicle disability in 
service in 1953 or 1954.  In a June 1962 formal application, 
he alleged that he injured his left testicle in an accident 
during maneuvers, and in an August 1962 statement, he alleged 
that military doctors had ordered him to undergo left 
testicle surgery in order to stay in service and work as an 
infantryman.  Service department records confirmed that the 
veteran trained for light weapons infantry work but that he 
saw no overseas or combat service.  

Service medical records showed that the veteran's 
genitourinary system was normal at the April 1952 
preinduction examination.  After he complained of pain in the 
undescended left testicle and received a diagnosis of 
asymptomatic congenital cryptorchidism in June 1953, he told 
a December 1953 examiner that he had received medical advice 
two years earlier to undergo surgery for left cryptorchidism.  
In January 1954, the veteran finally underwent left 
orchiectomy with left inguinal hernioplasty to remove the 
left testicle, and in February 1954, he was discharged from 
the hospital and returned to duty, with no change in his 
physical profile.  Later in February 1954, he reported pain 
in the left inguinal region after heavy lifting, and light 
duty was recommended for one week.  His genitourinary system 
was normal at the May 1955 separation examination.  After 
service, private medical records from 1985 to 1989 showed 
diagnostic studies and treatment for anxiety, back, chest, 
eye, knee, prostate, and wrist disorders but showed no left 
testicle disability.  Instead, the testes were normal to 
palpation in March 1986.  At an October 1989 VA examination, 
the external genitals were normal except for the absent left 
testicle.  

The December 1989 rating decision, which denied reopening the 
claim, became final because the veteran was notified of the 
decision by letter, and a notice of disagreement was not 
filed within the prescribed time period.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  

The veteran then waited over two years before he filed an 
informal application to reopen the claim in March 1992.  He 
filed nothing in response to the RO's March 1992 request for 
new and material evidence, and he was informed by the RO's 
June 1992 letter that the claim had not been reopened.  He 
waited another seven years before he filed another informal 
application to reopen the claim in August 1999.  The January 
2000 rating decision denied reopening the claim, and the 
veteran perfected a timely appeal.  

The veteran has not submitted new and material evidence to 
reopen the claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

The evidence submitted since December 1989, which includes 
lay statements, a VA mileage authorization, and additional 
private medical records, is duplicative of previously 
considered evidence or is not probative of the issue of 
entitlement to service connection for removal of the left 
testicle.  

The veteran's lay statements from December 1989 and his 
wife's July 1999 lay statement, which assert that surgical 
removal of the left testicle resulted from injury or heavy 
lifting in service, are not material because they duplicate 
his earlier statements.  As lay persons, they are also not 
competent to make a medical diagnosis or to render a medical 
opinion relating a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
May 1955 VA mileage authorization, which hints at an upcoming 
VA examination in June 1955, is not material because it does 
not state the purpose of the examination or confirm that the 
examination ever took place.  A private doctor's September 
2000 statement is not material because it only duplicates the 
earlier, undisputed diagnosis of a surgically absent left 
testicle.  Additional service medical records duplicate those 
on file before December 1989.  The January 1954 to February 
1954 military hospital report, which the veteran believes is 
new, was actually before the RO and considered at the time of 
the December 1989 decision.  

For all these reasons, the claim is not reopened.  The 
evidence received since December 1989 is duplicative of 
previously considered evidence or is not probative of the 
issue of entitlement to service connection for removal of the 
left testicle.  


ORDER

New and material not having been received, the claim is not 
reopened, and entitlement to service connection for removal 
of the left testicle remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

